Dissenting Opinion by
Me. Justice Cohen:
I depart from the majority because the lower court adjudicated the defendants in contempt by this order, “. . . after petition, answer and argument it is ordered and decreed that Joseph F. McGovern is adjudged and declared in contempt of this court and subject to attachment of his person. . . .” which discloses that the contempt adjudication was made without hearing.
It matters not whether this is an indirect criminal contempt or an indirect civil contempt. If this were an indirect criminal contempt under the Act of June 23, 1931, P.L. 925, 17 PS §2047, defendants would be entitled to a trial by jury, since that Act discontinued the former practice of having the judge alone make the factual determination whether an indirect criminal contempt had been committed. If this were an indirect civil contempt, the determination would be made by the judge alone, but due process would require that defendants have a hearing wherein the court would adjudge that a contempt had or had not been committed. This safeguard was denied defendants and, even though not appealed from, is error of such magnitude that I would reverse.
Mr. Justice Musmanno joins in this dissenting opinion.